                   IN THE UNITED STATES DISTRICT COURT
          FOR THE HASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION




                                              )
ARGONAUT‑MIDWEST




                                              )
INSURANCE COMPANY,




                                              )
                                              )
      Plaintiff,




                                              )
                                              )
Ⅴ.                                                Civi賞Action No. 5:18‑CV‑401‑H




                                              )
                                              )
MOHAMMED HASAN ODEH and


                                              )
MAYSON ENTERPRISE, LLC,
                                              )
                                              )
      Defendants.


             STIPULATION OF DISMISSAL WITH PREJUDICE

      Plaint描Argonaut‑Midwest Insurance Company and Defendants Mohammed



Hasan Odeh and Mayson Enteaprise LLC hereby stipulate to the dismissal with

PrQjudice ofall claims asserted in this civil action. Fed.R.Civ.P. 41(a)(1)(A)(ii). The

Parties will bear their own costs and fees.


                              FREEMAN MATHIS & GARY, LLP


                               /s/ Philip W. Savrin
                              Philip W. Savrin
                               100 Galleria Parkway, Suite 1600
                              Atlanta, GA 30339
                              PSaVrin@finglaw.com
                              (770) 818‑0000


                              ATTORNEY FOR PLAINTIFF




          Case 5:18-cv-00401-H Document 31 Filed 02/15/19 Page 1 of 2
                  Mohammed Hasan Odeh, prO Se
                  3012 Britmass Drive
                  Raleigh, NC 27616
                  (419) 261‑7299




Case 5:18-cv-00401-H Document 31 Filed 02/15/19 Page 2 of 2
